



COURT OF APPEAL FOR ONTARIO

CITATION: Girao v. Cunningham, 2017 ONCA 811

DATE: 20171023

DOCKET: M48076 (C63778)

MacPherson, Juriansz and Roberts JJ.A.

BETWEEN

Yolanda Girao

Plaintiff (Appellant)

(Moving Party)

and

Lynn Cunningham
and Victor Mesta

Defendants (
Respondent
)

(Responding Party)

Yolanda Girao, acting in person

Michael J.T. Best, for the responding party

Heard: October 19, 2017

REASONS FOR
    DECISION

[1]

The applicant seeks to set aside the decision of the chambers judge
    dismissing her motion for an order allowing her to perfect her appeal without
    filing a transcript of proceedings. Her appeal is from a 20-day jury trial and
    threshold determination of the judge. The chambers judge decided that the
    issues the applicant raises in her notice of appeal are largely fact-driven,
    and an appellate court would be in no position to determine the validity of her
    appeal without a full evidentiary record.

[2]

In her submissions the applicant addressed the merits of the appeal and
    stressed her financial inability to obtain the transcripts. While we are
    sympathetic with the applicants plight, we can see no error in the chambers
    judges conclusion the transcripts are necessary to enable the court to
    properly determine the appeal.

[3]

Before us, the applicant sought leave to file a digital audio recording
    of the trial instead of transcripts.

[4]

In due course, as the court embraces modern technology and electronic
    data, the time may come when the rules requiring the filing of paper
    transcripts are made more flexible. The preparation of transcripts adds
    significant cost to many appeals and often accounts for the major portion of
    the delay in scheduling them. However, practices and procedures must be
    developed to enable parties and the court to use audio recordings efficiently. It
    is best that the experimentation needed to develop the needed practices take
    place with the consent of all parties in an appeal actively managed by a judge
    of the court. In this case, the respondent strenuously asserts transcripts are
    essential for the proper hearing of the appeal. We cannot say the respondents
    position is unreasonable.

[5]

In the circumstances, we are of the view the use of an audio recording
    instead of transcripts in this appeal would not be practicable.

[6]

The motion to set aside the order of the chambers judge is dismissed. We
    see no utility in granting the applicants further request for additional time
    to obtain the transcripts. Costs in favour to the respondent are fixed in the
    amount of $2,000, inclusive of applicable taxes and disbursements.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

L.B. Roberts J.A.


